The Court met *805in Special Term pursuant to a call by The Chief Justice having the approval of all the Associate Justices. March 15, 1947. Upon consideration of the application of counsel for the petitioners in the above-entitled cause, It is ordered that execution and enforcement of the order of the Circuit Court of Appeals for the Ninth Circuit, entered herein on March 10, 1947, be, and the same hereby is, stayed pending the filing, consideration, and disposition of a petition for writ of certiorari to review the said order providing such petition is filed on or before March 28, 1947. In the event the petition for writ of certiorari is granted, then this stay is to continue pending the final disposition of the case by this Court.
It is further ordered that the stay herein ordered shall be effective and operative only on the condition that petitioners shall file herein a bond in the sum of Five Thousand Dollars ($5,000) with good and sufficient surety to be approved by a judge of the United States Circuit Court of Appeals for the Ninth Circuit, conditioned that if petitioners herein fail to make application for such writ of certiorari within the time limited therefor, or fail to obtain an order granting their application, or fail to make good their plea in the Supreme Court of the United States, they shall answer for all damages and costs which the National Labor Relations Board or other persons who may be injured may sustain by reason of this stay.
It is further ordered that the printing of the record for the purpose of the consideration of the application for the writ of certiorari be dispensed with.